 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving foundthat thepreferential or exclusive hiring agreement or understand-ing betweenGrow and Gibbs,as representativeof the Council and of Local 1261,is illegal within the meaningof the Act, the TrialExaminerwill recommend thatthe Respondents cease and desist from givingeffectto said illegal agreement, andfrom entering into,renewing, or enforcing any agreementwith Grow or any otheremployer which accordspreferential or exclusive hiring rights to members of theRespondent labor organizations.Ithas been found that the Respondents caused Growdiscriminatorily to refuseto hire applicant Cooley between August 28 and December 4, 1953. It will berecommended that theRespondentsmake Cooley whole for any loss of pay sufferedby reason of thediscrimination against him,by payment to him of a sum of moneyequalto that which he would normally have earned from the date ofthe discrimina-tionto the date of his hire, less hisnet earningsduring. said period.Back ,pay shallbe computedin a manner consistentwith the policy established by theBoard inF.W. Woolworth Company,90 NLRB 289.The unfair labor practices found to havebeen engagedin by the Respondentsare of such character and scope that,in order to insure employeesand prospectiveemployeesof full rights guaranteed by the Act, itwill be recommendedthat theRespondents,and each of them, ceaseand desist from inany mannerrestraining,or coercing employeesor applicantsfor employmentin the exerciseof rights underthe Act.On thebasisof the foregoingfindingsof factand uponthe entire record in thecase, the Trial Examinermakes the following:CONCLUSIONS OF LAW1.Mohawk Valley and Vicinity District Council, United Brotherhood of Car-penters and Joinersof America, and Local No. 1261, United Brotherhood of Car-penters and Joinersof America,are labor organizationswithinthe meaning of Sec-tion2 (5) of the Act.2.Grow ConstructionCo., Inc., is anemployer withinthe meaning of Section2 (2) of the Act.3.By causingthe said employerto discriminate in regardto thehire and tenureof employmentof applicants for employmentand of Glen W. Cooley inviolationof Section 8 (a) (3) of the Act, the Respondent labororganizationsabove namedand theRespondentGibbs,their agent,have engaged in and are engaging in unfairlabor practices within themeaningof Section 8 (b) (2) of the Act, and byrestrain-ing and coercingemployeesand applicantsfor employmentin the exercise of rightsguaranteedby the Act the saidRespondents have also engaged in and are engagingin unfairlabor practices withinthe meaningof Section 8 (b) (1) (A) of the Act.4.The aforesaidunfairlabor practicesare unfairlaborpractices affecting com-merce withinthe meaningof Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]ESQUIRE, INC.,CORONETINSTRUCTIONALFILMSDIvISION)andLOCAL476,STUDIOMECHANICS OF THE INTERNATIONAL ALLIANCE OFTHEATRICAL STAGE EMPLOYEES&MOVING PICTURE MACHINE OPERA-TORS OF THE UNITED STATES AND CANADA, AFL, I. A. T. S. E.Case No. 13-CA-1631. July .9,1954Decisionand OrderOn May 6, 1954, Trial Examiner Stephen S. Bean issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-109 NLRB No. 76. ESQUIRE, INC.531mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed. The rulings are herebyaffirmed?The Board has considered the Intermediate Report, theRespondent's exceptions and brief, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Esquire, Inc.,(Coronet Instructional Films Division), Glenview, Illinois, and itsofficers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Local 476, Studio ,Me-chanics of the International Alliance of Theatrical Stage EmployeesMoving Picture Machine Operators of the United States and Can-ada, AFL, I. A. T. S. E., as the exclusive representative of all itsmotion picture studio production employees, including electricians,carpenters, property men, sound mixer, recordist, boomman, set de-signer, and animation employees, but excluding cameramen, assistantcamerman, film editors, assistant film editors, the truckdriver, officeclericals, commissary employees, sales personnel, producers, directors,and all other supervisors as defined in the Act, with respect to ratesofpay,wages,hours of employment, or other conditions ofemployment.(b) In any manner interfering with the efforts of the above-namedUnion to bargain collectively with Respondent on behalf of the em-ployees in the aforesaid bargaining unit, as their exclusive bargainingrepresentative.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with the Union as the ex-clusive representative of its employees in the appropriate unit, andi The Respondent contends that the Board erred in its unit finding in the representationproceeding, and in its resolution of various inclusions and exclusions, and that the TrialExaminer erred in adopting those findings,and in refusing to permit the Respondent toadduce further evidence with respect to them.These issues were fully litigated and con-sidered by the Board in the representation proceeding at its initial stage, in the Board'sconsideration of the Regional Director's report on challenged ballots, and again when theRespondent requested reconsideration of the Board's supplemental decision. It is clear,therefore, that these issues are not properly the subject of relitigation in the instant pro-ceedingGlares tat Manufacturing Company, Inc,107 NLRB 775;Southwestern ElectricService Company, 94NLRB 859.334811-55-vol. 109-35 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the event that an understanding is reached, embody such under-standing in a signed agreement.(b)Post at its places of business in Chicago, Illinois, and Glen-view, Illinois, copies of the notice attached hereto marked "AppendixA." 2 Copies of said notice, to be furnished by the Regional Directorfor the Thirteenth Region, shall, after having been signed by Respond-ent'srepresentative, be posted by Respondent immediately uponreceipt thereof and maintained by it for a period of sixty (60) con-secutive days thereafter in conspicuous places, includingall placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for the Thirteenth Region inwriting, within ten (10) days from the date of this Order what stepsthe Respondent has taken to comply herewith.MEMBER PETERSON took no part in the consideration of the aboveDecision and Order.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL bargain collectively upon request with Local 476,StudioMechanics of the International Alliance of TheatricalStage Employees & Moving Picture Machine Operators of theUnited States and Canada, AFL, I. A. T. S. E., as the exclusiverepresentative of all elrlployees in the bargaining unit describedherein with respect to rates of pay, hours of employment, andother conditions of employment, and if an understanding isreached, embody such understanding in a signed agreement.The bargaining unit is:All motion picture studio production employees includingelectricians, carpenters, property men, sound mixer, record-ist, boomman, set designer, and animation employees, but ex-cluding cameramen, assistant cameramen, film editors,assistant film editors, the truckdriver, office clericals, com-missary employees, sales personnel, producers, directors, andall other supervisors as defined in the Act.2In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." ESQUIRE, INC.533WE WILL NOT interfere in any manner with the efforts of theabove-named Union to bargain collectively with us on behalf ofthe employees in the aforesaid unit.ESQUIRE, INC., (CORONET INSTRUCTIONALFILMS DIVISION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced,or covered by any other material.Intermediate ReportSTATEMENT OF THE CASECharges having been filed and served,a complaint and notice of hearing thereonhaving been served by the General Counsel of the National Labor Relations Board,and an answer having been filed by the above-named Respondent,a hearing involy-ing allegations of unfair labor practices by the Respondent in violation of Section 8(a) (1) and(5) of the National Labor Relations Act, herein called the Act, washeld before me in Chicago,Illinois, on March 16, 1954.The complaint,as amendedat the hearing, alleges that Respondent,sinceDecember 16, 1953, has refused tobargain collectively with the charging party, otherwise called the Union or Local476, as the exclusive representative of employees in an appropriate unit and therebyhas interfered with,restrained,and coerced its employees in the exercise of rightsguaranteed by the Act. In substance Respondent admits that on or about December16, 1953, the Union requested Respondent to bargain with it, that it has refusedand still refuses to bargain with the Union but denies that said refusal to bargainwas or is unlawful.At thehearing all parties were represented and participated in the hearing.Theparties waived oral argument.Respondent and the Union have filed briefs.Uponthe entire record in the case, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is now and all material times has been a corporation duly organizedand existingby virtue of thelaws of the State of Delaware.Respondent's principaloffices are located in Chicago,Illinois, and its studio is located in Glenview, Illinois.Respondent,among other things, is engaged in the manufacture,production, anddistribution of educational films.During the calendaryear1953, the value of rawmaterials purchased by Respondent for useby its CoronetInstructionalFilmsDivision approximated$300,000,of which approximately 15 percent was obtaineddirectly from points outside the State of Illinois.The valueof the finished productsold by the Coronet Instructional Films Division of Respondent,was approximatelyone million dollars, of which approximately 75 percent was shipped from Chicago,Illinois,by the CoronetInstructional Films Division of the Respondent to pointsoutside the State of Illinois.The Respondent admits, and I find,that it is engagedin commerce within the meaning ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 476,Studio Mechanics of the International Alliance of Theatrical Stage Em-ployees&Moving Picture Machine Operators of the United States and Canada, AFL,I.A. T. S.E., is a labor organization admitting to membership employees of theRespondent.III.THE UNFAIR LABOR PRACTICESOn May 29, 1953, after a hearing upon a representation petition filed underSection 9 (c) of the Act,the Board issued its decision and direction of election,' in1 Esquire, Inc., (Coronet Instructional Films Division),105 NLRB 205. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich it ordered an election by secret ballot in an appropriate unit of Respondent'semployees(elsewhere in this report called the unit in question),comprising allmotion picture studio production employees including electricians,carpenters, prop-erty men,sound mixer, recordist,boomman, set designer,and animation employees,but excluding cameramen,assistant cameramen,film editors,assistant film editors,the truckdriver, office clericals, commissary employees, sales personnel, producers, andallother supervisors as defined in the Act, to determine whether said employeesdesired to be represented for collective-bargaining purposes by the Union.The elec-tionwas held on June 25, 1953, and the tally of ballots showed that of approximately14 eligible voters, 13 voted, of whom 4 cast their ballots for the Petitioner, 4 for nounion, and 5 were challenged.On July10, 1953, after an investigation,the Regional Director issued his reporton challenged ballots wherein he recommended that the challenges to the votes ofAnn Whitley, Nancy Dana, and Fred Norman be sustained, that the challenges to thevotes of Paul Seitzinger and Bernard Montgomery be overruled, and that theBoard direct the opening and counting of the ballots of Seitzinger and Montgomery.On July 20, 1953, Respondent filed exceptions to the Regional Director's report.The Board, in its supplemental decision and direction' of October 2, 1953, di-rected the Regional Director to open and count Seitzinger's and Montgomery's bal-lots and thereafter to prepare and cause to be served upon the parties a supplementaltally of ballots.On October 8, 1953, Respondent filed exceptions to the aforesaidsupplemental decision and direction and requested reconsideration of its exceptionsto the Regional Director's report on challenged ballots filed July 20, 1953.On October 28, 1953, treating Respondent's exceptions as a request for recon-sideration and having reconsidered the matter, the Board denied the request becauseitpresented no issues not previously considered by the Board.The revised tally ofballots issued November 4, 1953, showed that 6 ballots were cast for and 4 againstthe.Petitioner.On November 24 the Regional Director, on behalf of the Board,certified the Union as the bargaining representative for the unit in question.On December 16, 1953, the Union requested bargaining and on December 22,1953, Respondent refused to bargain giving as its reasons therefor(so far as theyare relevant to this case),that:The decision of the Board with respect to the composition of the unit in ques-tion and the persons eligible to vote herein;the decision of the Board excludingWhitley and Dana from any unit and including Seitzinger and Montgomery inthe unit in question; the Report of the Regional Director upon the ChallengedBallots ofWhitley,Dana, Seitzinger and Montgomery;the supplemental decisionthe Board rendered sustaining the Regional Director with respect to the chal-lenged ballots of Whitley, Dana, Seitzinger and Montgomery; and the certifica-tion ofLocal 476as the exclusive bargaining agent for the unit in question, areall arbitrary and capricious, constitute an abuse of the Board's discretion and arenot supported in law or in fact by substantial evidence on the record consideredas a whole:Local 476 has notbeen designated or selectedby a majorityof eligible em-ployees in any appropriate unit as their exclusive bargaining representative; theunit in question soughtby Local 476was and is inappropriate;if a unit of studioemployees under the Board designation of "studio motion picture productionand maintenance employees"is appropriate,employees Whitley and Dana wereat all times relevant therein, properly includable in such a unit and eligible tovote with the other employees thereof; and,ifa unit of studio employeesunder the Board designation of "studio motion picture production and main-tenance employees"is appropriate,such unit should apply to all such employees,including plant clericals.These reasons were not new,butmerely reiterations of contentions alreadyfully considered and rejected by the Board as is evidenced by the following quotationsfrom the Board's findings in Cases 105 NLRB 205 and 106 NLRB No. 208 (see foot-note 2):4.The Petitioners seek three separate units of employees at the Employer'smotion picture studio.Local 476 desires to represent the studio production em-ployees, Local 666 seeks the cameramen and assistant cameramen, and Local780 would represent the film editors and assistant editors.The Employercontends that the separate units desired by the Petitioners are inappropriate,and that onlya singleunit for all these employees, including also its laboratory2106 NLRB No.208 (not reported in printed volumes of Board Decisions and Orders). ESQUIRE, INC.535employees employed at a separate location, is appropriate.The parties alsodisagree as to the inclusion or exclusion of several individuals.The Employer is engaged in the production and sale of educational motionpictures and television commercials. It maintains and operates a motion pic-ture studio which is housed in a three-story building in Glenview, Illinois, asuburb some 17 miles distant from downtown Chicago. In this studio it makesall the necessary technical preparations for producing motion pittures, such asdesigning and building the sets, photographs the various scenes, except such as arerequired to be photographed "on location," and edits the completed films.Onthe first floor of this building there is a large room with a suitable stage foracting or narrating, used for the filming and sound recording of pictures.To carry on its motion picture business, the Employer makes use of the tradegroups generally employed in the motion picture industry. It employs a setdesigner who designs and-with the help of other employees-constructs, ar-ranges, paints, and sets up the various scenes required by the script of a par-ticular picture.Itemploys carpenters, electricians, painters, propertymen,and the various other categories that are commonly known as stagehands. Itemploys cameramen, assistant cameramen, film editors, and assistant filmeditors.The Employer also maintains and operates a laboratory in downtown Chicago.All films produced at the studio are processed in this laboratory.'Although theprocessing of the films is obviously an essential part of their completion formarketing, this function is quite apparently not so integrated with the Employer'sstudio operations as to make it a completely indispensable part of the Employ-er'sproduction processes.This is demonstrated by the fact, shown by therecord, that some of the Employer's competitors do not maintain their ownlaboratories but send their films for processing to laboratories not connected withtheir own operations.'The Employer contends that the separate units requested by the Petitioners areinappropriate because of (1) its centralized control and supervision over all itsemployees; (2) the functional integration and interdependence of its various de-partments; and (3) the interdepartmental transfers of its employees.With respect to the first two reasons advanced, these factors although unques-tionably present, do not appear to manifest themselves in a substantially greaterdegree than in many cases where units less than plantwide have been found to beappropriate.We do not believe that the centralized control of the Employer'sbusiness and the integration of its various departments are such as to precludethe establishment of separate units that otherwise would be appropriate.'As to the interdepartmental transfers, we are not persuaded that they aresuch as to preclude the appropriateness of the units soughtSeveral employeeswithin the groups here involved were originally employed in jobs other thanthose they now hold. 1 hese instances appear either to have consisted of thetemporary expedient of placing a new employee in a less desirable job because ofthe absence of openings in better positions, or to have involved a short periodof training and adjustment before the employee was placed in the job to whichhe appeared most suited.Thus each of the 2 cameramen, hired 6 or 7 yearsago, was originally placed in the studio stockroom for a brief time and thentransferred to general work on the studio floor for several months before takingover the camera work.' Likewise two employees now in the editorial depart-ment at the studio formerly worked at the Employer's downtown Chicago lo-cation performing the comparatively routine functions of cutting, matching,and sequencing film.'The cameramen and editors appear, however, to be per-manently assigned to the positions they now occupy.8The processing consists of developing the black and white film, removing the "no good"takes, cutting, splicing, printing, and storing of films.However, all the Employer's motionpictures are originally taken in colorThe original color film, before black and whitecopies are made, is sent to the Eastman Kodak Company for development.4 One of the other principal producers of educational motion pictures, The EncyclopediaBritannica Films, also located in Chicago, has no laboratory of its own, but sends its filmsto outside laboratories for processing.5 SeeThe Visking Corporation,101 NLRB 39 ;Knox Glass Bottle Co,100 NLRB 4;Burke Millwork Co., Inc.,100 NLRB 5226 One of them also worked in the animation department for several months before goingon the floor as a cameraman' One of these employees, who was transferred to the editing department about 10months ago, is still doing cutting and splicing, but is assisting in editing and learning touse discretion as to cutting film that is essential to the editing process. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere is some occasional interchange of work, due to the fact that the Em-ployer's entire complement is not large and employees may assist each otherin various tasks when needed. It is clear, however, that this occurs most fre-quently among the studio production employees here sought as a separate unit,and that the cameramen devote themselves primarily to camerawork and theeditors to their particular function.Further, although it was asserted that therehad been interchange between studio and laboratory employees, the recorddiscloses that since 1947 when the laboratory was moved from the studio toitsdowntown location, employee interchange between the two operations hasbeen almost nonexistent.'Upon the entire record in this case, and particularly because in the motionpicture industry groups of employees such as are involved herein have tradi-tionally been represented in separate units, we find that the units requested bythe Petitioners are appropriateThere remains for consideration the disagreement of the parties as to the in-clusion of the following individual employees: The Petitioners would includein the studio production unit, but the Employer would exclude as supervisors,Bernard Montgomery and Paul Seitzinger.The Employer would include, butthe Petitioners would exclude,.Ann Whitley, [and] Nancy Dana... .The Employer's supervisory hierarchy is headed by John M. Abraham, avice president of the Employer, who is the general manager of the entire filmdivision, including the studio and laboratory.Under Abraham is the pro-ducer, Richard Creyke, who is in charge of the entire studio.Under Creykethere are two directors who divide between them the supervision of the cam-eramen and studio production employees during the taking of motion picturesand sound recording.The film editors work under Aubrey Moore, the su-pervising editor.Peter Butzen supervises the animation department ioMontgomery is primarily a set designer.He reads the script and designssets according to the instruction in the script.He also works with the propertyman, carpenter, electrician, and the painter, in the actual building of sets.Con-trary to the Employer's contention, we find that he has no power to hire, dis-charge, or discipline any of the employees with whom he works, or effectivelyto recommend such action.He has never exercised such power.Nor doeshe responsibly direct the work of any of the other employees.Upon theentire record in this case, we find that Montgomery is not a supervisor withinthe meaning of the Act, and shall include him in the unit of studio productionemployees.Seitzinger is classified as a sound mixer.He is a highly skilled employeewho performs his work in company with a recordist and a boom man. Duringthe taking of pictures he is stationed at the sound mixer in the studio and therecordist is stationed in the sound truck housed in a garage adjoining the studio.The boom man operates the microphone boom on the set being filmed. Al-though these 3 employees must work in close coordination, and Seitzinger isthe most skilled of the 3, it does not appear that Seitzinger in fact responsiblydirects the work of the other 2.The Employer asserts that Seitzinger hasauthority effectively to recommend the hiring or discharge of the 2 employeeswith whom he works, but the record does not appear to support this assertion.Although Seitzinger was informed when Brennan, the recordist, was hired,Seitzinger was unacquainted with Brennan.The record does not establish that8 The Employer also contended at the hearing that its motion picture enterprise shouldnot be bound by the traditional labor-relations practices of the motion picture industryon the ground that it is comparatively small business producing principally educationalfilms,and does not use the technique and the equipment of the large producers of motionpictures in the entertainment fieldWe are not persuaded from the record made in thiscase that there is merit to this contentionOn the contrary, it appears, as shown by themodern equipment and techniques used by the Employer and the variety and extent of itsmotion picture business, which amounted to approximately $1,000,000 in the last year, thatit is essentially part of the motion picture industry.sTrans/ilm, Incorporated,100 NLRB 78;Columbia Broadcasting System, Inc., 97NLRB 566The Employer asserts that the units here sought are inappropriate becausethey are based solely on the extent of organizationAs the appropriateness of the unitshere sought is supported by other factors, such as the distinctive nature of skills and workperformed, and absence of employee interchange, together with the history of bargainingin the industry, we find no merit in the Employer's contention10 The Petitioner generally agrees with the Employer's characterization of the above assupervisors. ESQUIRE, INC.537Seitzinger was asked to pass on Brennan's qualifications, and he made no recom-mendation.Upon the entire record we find that Seitzinger is not a supervisorwithin the meaning of the Act.We shall include him in the unit of studioproduction employees.Ann Whitley and Nancy Dana are primarily office clerical employees. Theyare located in the "front" office, where Dana is responsible for operating theswitchboard and acting as receptionist.Whitley also sometimes performsthis function.Both of them also keep records of the picture production prog-ress, keep timesheets for the other employees, take care of the producer's files,and type out scripts and letters.Upon the entire record we shall exclude Whit-ley and Dana as office clerical employees.******We find that the following groups of employees employed at the Employer'sGlenview, Illinois, studio constitute separate units appropriate for purposes ofcollectivebargainingwithin themeaningof Section 9 (b) of the Act:Group (a):All motion picture studio production employees including elec-tricians,carpenters, property men, sound mixer, recordist, boom man, set de-signer,and animation employees, but excluding cameramen, assistant cam-eramen, film editors, assistant film editors, the truckdriver, office clericals,commissary employees, sales personnel, producers, directors, and all other su-pervisors as defined in the Act.Group (b):All cameramen and assistant cameramen, excluding all otheremployees and all supervisors as defined in the Act.Group(c): All film editors and assistant film editors, excluding all otheremployees and all supervisors as defined in the Act.The Board then directed elections among the employees in the three groups todetermine whether or not they desired to be represented, for purposes of collectivebargaining, as follows:In Group (a) by Local 476, Studio Mechanics of the International Allianceof Theatrical Stage Employees & Moving Picture Machine Operators of theUnited States and Canada, AFL, I. A. T. S. E.;In Group (b) by Lodge 666, International Photographers of the Motion Pic-ture Industries of the International Alliance of Theatrical Stage Employees andMoving Picture Machine Operators of the United States and Canada, AFL,I.A. T. S. E.;In Group (c) by Local 780, Motion Picture Laboratory Technicians of theInternational Alliance of Theatrical Stage Employees and Moving Picture Ma-chine Operators of the United States and Canada, AFL, I. A. T. S. E.I quote further from the Board's supplemental decision and direction of electionsof October 2, 1953:On July 10, 1953, the Regional Director issued his Report on Challenged Bal-lots, in which he found that the eligibility of all five challenges had beenexpressly determined by the Board in its Decision and Direction of Elections,and that their duties had not changed since the hearing which preceded thatDecision.He recommended, therefore that the challenges to the votes ofSeitzinger and Montgomery be overruled and that the challenges to the votesof Whitley and Dana . . . be sustained. On July 20, 1953, the Employer filedexceptionsto these recommendations.The issue of the alleged supervisory status of Seitzinger and Montgomeryand the issue of the alleged community of interests of Whitley, [and] Danawith the other employees in the unit were thoroughly investigated at thehearing and thoroughly briefed to and considered by the Boardin itsDecisionand Direction of Elections of May 29, 1953.The Employer did not questionthe Board'seligibility determinations before the election, and the exceptionsset forth no newly discovered evidence, change of circumstances, or otherconsiderations which would lead the Board to alter its previous decision onthese matters.Accordingly, we shall overrule the challenges to the ballots ofSeitzinger and Montgomery and sustain the challenges to the ballots of Whitley,[and] Dana . . . As the ballots of Seitzinger and Montgomery can affect theresults of the election, we shall direct that these ballots be opened and counted.At the hearing in the instant case Respondent sought to introduce more evidence.Itpointedout that the petition originally filed by the Union described the unitinvolved as including "all studio mechanics" and excluding "all other employees and 538DECISIONSOF NATIONAL LABORRELATIONS BOARDsupervisors, as defined in the Act" and that on the last day of the hearing the Unionmoved to amend the unit description stated in the petition to include "all motionpicture production employees who work at the employer's studio at Glenview,Illinois, including electricians, carpenters, property men, mixer, recordist, boomman,set designer, and animator, and to exclude cameramen, assistant cameramen, filmeditors, assistant film editors, office and clerical employees, commissary employees,outside truckdrivers, sales personnel, producers, directors, and all supervisors asdefined inthe Act."From this, and the position it took that the appropriate unit was a single unitof all production and maintenance employees and production clericals, Respondentcontended that the testimony it produced at the representation hearing was presentedfrom, or slanted toward, the point of view of the relationship between all studioemployees, particularly production clericals (Whitley and Dana) and all of theemployees in the entire organization, and that it was not directed to the specificrelationship between the clericals and the production employees in the studio. Itisbecause, argued Respondent in substance, it was being attempted in the unithearing to determine the issue as to whether all employees in the organization wereto belong to one unit or separate craft units and because in the instant case the issueiswhether these two production clericals who worked at the studio should be includedin a unit consisting of studio production employees, that it should be allowed topresent further evidence concerning the relationship between the two clerical workersand studio production employees.Respondent stated its position was that it mightoffer evidence even though not newly discovered on an issue which it says is newand concerning which there was no occasion to present testimony at the representa-tionproceeding.After hearing Respondent's argument and representations in the premises, I de-clined to allow Respondent to present -evidence, whereupon Respondent made theoffers of proof set forth in "Appendix B" attached hereto, and marked certain exhibitsfor identification. I reserved final ruling upon the offers of proof and the receptionof the exhibits until I had had an opportunity to study the testimony, exhibits, briefs,motions, and other pertinent material in the representation proceeding.This I havedone and I now reject the offers of proof and exhibits.It is fundamental that issues litigated in a representation proceeding may notof right be relitigated in a complaint case wherein it is alleged an employer hasrefused to bargain with a union which the Board has duly certified?The basic question for determination here is whether the matter of the includ-ability or nonincludability ofWhitley and Dana in the unit found by the Boardto be appropriate was litigated or could properly have been litigated, in the repre-sentation proceeding.The issue as to whether there should be 1 or 3 units waspresent in the representationab initlo.In 106 NLRB No. 208 (see footnote 2),the Board stated that the issue of the alleged community of interests of Whitley andDana had been thoroughly investigated, briefed, and considered in 105 NLRB 205.The issue was particularly emphasized by the allowance of the Union's motion,without objection,to amend the petition by,inter alia,excluding office and clericalemployees therefrom. It is true that this motion was not made until the openingof the last day of the hearing.Neither on that day, however, nor in its brief to theBoard filed March 7, 1953, nor in its exceptions to report of Regional Director onchallenged ballots filed July 17, 1953, nor in its exceptions to the supplementaldecision and direction of elections and its request for reconsideration thereof aswell as of the Regional Director's report on challenged ballots, nor at any othertime until the coming on for hearing of the instant case, did Respondent request anopportunity to present the additional evidence, or evidence of a similar characteras that, which it now seeks to introduce. In its brief filed over a year ago on March7, 1953, Respondent referred to testimony relating to Whitley's and Dana's dutiesat the studio and contended contrary to the request of exclusion in the Union'samended petition, that they should properly be included in the production andmaintenance unit. In its exceptions to the Regional Director's report, Respondentagaincontended that Whitley and Dana should be included in the same unit withstudio production employees because the clerical work they perform is tied up withphases of production, they assist in phases of production, mingle with productionemployees and work in close proximity to, and under the same supervision as,production employees.As appears above, the Board in its decision and direction3 SeePittsburgh Plate Glass Co v N. L R B,313 U. S. 146, 157-163;Allis ChalmersMfgCo v. N. LIt.B.,162 F. 2d 435, 440, 441 (C. A.7) ; Wilson AthleticGoodsMfg. Co.,Inc v. N. L. It.B, 164 F. 2d 637, 639, 640 (C. A7) ; N L. It. B v.West Kentucky CoalCo., 152 F 2d 198, 200, 201 (C. A 6). ESQUIRE, INC.539of elections expressly considered the disagreement of the parties as to the inclusionofWhitley and Dana in the studio production unit and after making a findingconcerning their duties and upon the entire record found that they should be excludedas office clerical employees.Respondent would now like to offer more evidence.There is scarcely any lawyerto whom there does not occur an aptreponse d'escalierafter a trial is over.Butlitigation cannot go on forever.Plainly the issue as to whether Whitley and Danabelonged in a studio production unit was raised at the unit hearing.A reading ofthe record therein shows that it contains considerable evidence directly concerningtheir duties and relationship with other employees both in the studio and in thelaboratory.For convenience,I have set its substance forth in attached Appendixes"C and D," without,of course,attempting to evaluate it.The question was pre-sented to the Board.The Board determined it.Respondent'scontention thatthe question of the relationship between these two clerical workers and other studioemployees was a new issue which was neither litigated nor susceptible of beinglitigated in the representation proceeding is without merit.The facts contained inthe offer, if proved,are not newly discovered.As stated in its brief to me, Respond-ent's attempt was to introduce"additional evidence"in an endeavor to clarify thestatus of certain employees.Under these circumstances I feel myself bound bythe findings already made by the Board. I do not consider that the merit of anyclaims that were, or could have been, advanced in the representation case is beforeme for determination but rather that I serve only as a medium through whom thequestion of such merit may reach the Board for its determination.The Board ofcourse may alter its decision in the earlier case.But for me to accede to Respond-ent's request and hear more evidence on a matter the Board has already decidedwould be equivalent to making a Board finding subject to review by a Trial Ex-aminer.This would lead to the incongruous result of permitting a Trial Ex-aminer,whose findings,under the express provisions of Section 4 (a) of the Act,are reviewable by the Board,to himself recanvass Board determinations.'As indicated above, Respondent on December 22, 1953, refused the request ofthe Union to bargain collectively with the Union.For the reasons expressed aboveI feel constrained to reject the Respondent's defenses to the effect that the Unionwas never the duly designated collective-bargaining representative of its employeesin an appropriate unit and that the Board's certification in the representation proceed-ing was invalid and of no force or effect.Accordingly,I find that,on December 22, 1953, and at all times thereafter, theRespondent has refused and is refusing to bargain collectively with the Union asthe exclusive representative of its employees in an appropriate unit,which I findcomprises all motion picture production employees including electricians,carpen-ters, property men, sound mixer, recordist,boomman, set designer,and animationemployees, but excluding cameramen, assistant cameramen,film editors,assistantfilm editors,the truckdriver,office clericals, commissary employees,sales personnel,producers,directors,and all other supervisors as defined in the Act,in violation4In its argument in support of its contention that it should be allowed to offer evidenceas to the relationships among the employees at the studio,Respondent referred particu-larly to production clericals and its offers of proof relate mainly to themHowever, theoffers also reveal that testimony would be presented to the effect that Seitzinger signedletters as"Recording Supervisor"and "Sound Supervisor," and that the stage manager,who resigned in June or July 1952,exercised supervisory authority.(Counsel pointed outthat this man was succeeded by Montgomery.)Much evidence relative to the duties ofthese two individuals,including their own testimony,was taken in the representationproceeding.Their status was there at issue, litigated and determined.It scarcely seemsnecessary for me to go to such length in dealing with whatever contention Respondent nowmay have respecting these men as I have gone in treating the argument respecting Whitleyand Dana upon whose standing Respondent in this case has placed its first emphasis. Suf-fice it to say, for the sake of brevity,that for the same reasons as those applying to Re-spondent's contentions regarding the office clericals,I decline to receive any further testi-mony concerning the already decided status of Seitzinger and Montgomery.Because ofthe fact that,as I read them,the proposed offers of proof contain nothing material to thestatus of Hazel Manzelman and Fred Norman,I have refrained from mentioning them inthe general discussion of the case.However, Respondent in its brief to me has rearguedthe contentions respecting them which it has previously briefed to the Board in the repre-sentation case and urges that the Board's decision excluding them from the unit is arbi-trary and capriciousEven though the offers should be considered as including proposedevidence relative to these two employees,I reiterate my belief that the merit of thesepreviously decided contentions is not before me for redetermination 540DECISIONSOF NATIONALLABOR RELATIONS BOARDof Section 8 (a) (5) of the Act, and has thereby interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 of theAct, in violation of Section 8 (a) (1) thereof.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations'of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYIt has been found that Respondent has engaged in and is engaging in the unfairlabor practice of refusing to bargain collectively with the chosen representative ofitsemployees.Itwill be recommended that it cease and desist therefrom andfrom like and related conduct. It will further be recommended that Respondentbargain collectively, upon request, with the Union as the exclusive representativeof its employees in the aforesaid appropriate unit.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Local 476, Studio Mechanics of the International Alliance of Theatrical StageEmployees & Moving Picture Machine Operators of the United States and Canada,AFL, I. A. T. S. E., is a labor organization within the meaning of Section 2 (5)of the Act.2.All motion picture studio production employees including electricians, carpen-ters, property men, sound mixer, recordist, boomman, set designer, and animationemployees, but excluding cameramen, assistant cameramen, film editors, assistantfilm editors, the truckdriver, office clericals, commissary employees, sales personnel,producers, directors, and all other supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.3.Local 476, Studio Mechanics of the International Alliance of Theatrical StageEmployees & Moving Picture Machine Operators of the United States and Canada,AFL, I. A. T. S. E., was, on November 24, 1953, and at all times since has beenthe exclusive representative of all employees in the aforesaid unit for the purposesof collective bargaining within the meaning of Section 9 (a) of the Act.4.By its refusal to bargain with the Union as such representative on and afterDecember 22, 1953, Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (5) of the Act.5.By the aforesaid unfair labor practice, Respondent has interfered with, re-strained, and coerced its employees in the exercise of rights guaranteed in Section7 of the Act, thereby engaging in an unfair labor practice within the meaning ofSection 8 (a) (1) of the Act.6.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2 (6) and (7) of the Act.[Recommendations omitted from publication.Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Rela-tionsBoard, and in order to effectuate the policies of the National Labor RelationsAct, as amended, we hereby notify our employees that:WE WILL bargain collectively upon request with Local 476, Studio Mechanicsof the International Alliance of Theatrical Stage Employees & Moving PictureMachine Operators of the United States and Canada, AFL, I. A. T. S. E., asthe exclusive representative of all employees in the bargaining unit describedherein with respect to rates of pay, hours of employment, and other conditionsof employment, and if an understanding is reached, embody such understand-ing ina signed agreement.The bargaining unit is:Allmotion picture studio production employees including electricians,carpenters, property men, sound mixer, recordist, boomman, set designer ESQUIRE, INC.541and animation employees, but excluding cameramen, assistant cameramen,film editors, assistant film editors, the truckdriver, office clericals, commis-sary employees, sales personnel, producers, directors, and all other super-visors as defined in the Act.WE WILL NOT interfere with, restrain, or coerce our employees in the exerciseof their right to self-organization, to form labor organizations, to join or assistLocal 476, Studio Mechanics of the International Alliance of Theatrical StageEmployees & Moving Picture Machine Operators of the United States andCanada, AFL, I. A. T. S. E., or any other labor organization, to bargaincollectively through representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities, except to theextent that such rights may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorized in Section 8(a) (3) of the National Labor Relations Act, as amended.ESQUIRE, INC., (CORONET INSTRUCTIONAL FILMS DIVISION),Employer.Dated---------------- By---------------------------------------------(Representative)(Title)This notice must be posted for sixty (60) days from the date hereof, and mustnot be altered, defaced, or covered by any other material.Appendix BOffers of ProofMyron C. Daviswould testify, if permitted, that he has been employed by Esquire,Inc., as its general counsel since February 1946; that his office is on the 22nd floorin the general offices of Esquire, Inc., at 65 East South Water Street, Chicago, Illi-nois; that Esquire,Inc., isin the business of publishingmagazines,calendars, andadvertising novelties, and also in the production, sale, and distribution of educationfilms; that the corporation has been engaged in that business during the years 1953,1952, and many years prior thereto; that the educational films are and have beenfor many years produced by Coronet Instructional Films Division of Esquire, Inc.,and that the Coronet Instructional Films Division is not a separate business entityor corporation, but merely a division of Esquire, Inc.; that the production of Coronetinstructional films is and has been carried on in the basement and on the 1st and22nd floors of the building leased by Esquire, Inc., at 65 East South Water Street,Chicago, and also carried on at a studio in Glenview, Illinois, a suburb of Chicago;that the combined production of Coronet Instructional Films Division films is andhas been under the direction and charge of a general manager, John M. Abraham,who is a vice president of Esquire, Inc., and one of its board of directors; thatAbraham has his office on the 22nd floor of the building at 65 East South WaterStreet, in Chicago; that the general offices of Esquire, Inc., are and have been foryears located on the 19th, 20th, 22nd, and 24th floors of the building at 65 EastSouthWater Street; that the general office employees employed in those generaloffices of Esquire, Inc., handle and work upon office transactions relating to the.Coronet Instructional Films Division, as well as the other division, branches, andphases of Esquire'sbusiness,and that this was true in the year 1953, and for manyyears prior thereto; that among the departments in the general offices are to be,found the following: The accounting and payroll department, the personnel office,the office of the secretary of the corporation, the office of the treasurer and the con-troller's office, located on the 19th floor; the purchasing officer, the room wherethe switchboard is located, and the power facilities for the switchboard, locatedon the 20th floor; the office of the vice president and generalmanager and hissecretarial staff, the sales and publicity department, the legal department,generalcounsel's office, and the library, located on the 22nd floor; and the officemanager, theteletype room, the fileroom and the mailroom, located on the 24th floor; that he isfamiliar with the rooms and areas of the building at 65 East South Water Streetwhere the general offices are located, and he was familiar with them duringthe year 1953 and prior thereto; that on February 11, 1954, he was present whenphotographs were taken of the rooms and areas where various departments of thegeneraloffices are located, that these pictures were taken by James DeWitt, who,isemployed by Esquire, Inc., as a still photographer for the publicityand salesdepartment; that a photograph marked for identification as Respondent's ExhibitNo. I is a view of the portion of the area where the accounting department islocated; that a photograph marked for identification as Respondent's Exhibit No. 2 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDis a view of another portion of the accounting department, that a photograph markedfor identification as Respondent's Exhibit No. 3, is the treasurer's office, that a photo-graph marked for identification as Respondent's Exhibit No. 4 is the office of thesecretary, that a photograph marked for identification as Respondent's Exhibit No. 5is the personnel office, that a photograph marked for identification as Respondent'sExhibit No. 6 is a view of the purchasing department; that a photograph markedfor identification as Respondent's Exhibit No. 7 is another view, of the purchasingdepartment office looking at the door behind which is a room wherein is locatedthe switchboard for all of the general office and other activities in the building;that a photograph marked for identification as Respondent's Exhibit No. 8 showsthe switchboard room showing the plug-in type switch, that a photograph markedfor identification as Respondent's Exhibit No. 9 is the room adjoining the switch-board room containing the electrical apparatus and devices necessary for the opera-tion of the switchboard; that a photograph marked for identification as Respondent'sExhibit No. 10 is a view of the sales and secretarial staff room showing the doorto the entrance to Abraham's office; that a photograph marked for identification asRespondent's Exhibit No. 11 is a view of the library; that a photograph marked foridentification as Respondent's Exhibit No. 12 is the general counsel's office, withthe general counsel sitting at the desk; that a photograph marked for identificationasRespondent's Exhibit No. 13 is the fileroom, that a photograph marked asRespondent's Exhibit No. 14 for identification is another view of the fileroom, thata photograph marked for identification as Respondent's Exhibit No 15 is the tele-type,,room, the place where the secretarial force to the general manager is located,whose office is to the left of the picture, but not shown in the picture, that a photo-graph that is marked for identification as Respondent's Exhibit No. 16, is themailroom; that all photographs marked for identification are true and accuraterepresentations of what each of them purports to show at the time DeWitt tookthem, that there is no substantial difference in the general appearance of the areasor rooms shown in any of the photographs marked for identification from the generalappearance of those areas or rooms as they existed in the years 1953 and priorthereto, that in January 1953, there were about 75 persons employed in the generaloffices and that there was no appreciable difference in the number of employees inthe general offices in the year 1952; that the employees in all of the production depart-ments,in both Chicago and Glenview, take their vacations at the same period dur-ing the year during a closedown for 2 weeks, and that the employees in the generaloffices take staggered vacations during the summer months from about May 1 toSeptember 1.Richard Creykewould testify, if permitted, that the production of films is carriedon, in part, at the Glenview, Illinois, studio, and in part in the basement and 1stand 22nd floors leased by Esquire, Inc., at 65 East South Water Street, Chicago,Illinois, and that the sole work done at the studio is the production of films; thatthe general offices are located on various floors at 65 East South Water Street,Chicago; that as of the time he testified in Case No. 13-RC-3086 in January 1953,and prior thereto, he was in charge of the studio; that the general sales and pro-motion, publicity, accounting, payroll, purchasing, and general secretarial andclerical work for Coronet Instructional Films was not done at the studio, but ratherat its generaloffices in Chicago, and that the work of the studio was confined tothe production of films; that his superior is Abraham, whose offices are where hissecretarial and clerical force is also located; that at the time he testified on Jan-uary 29, 1953, the chart marked for identification as Respondent's Exhibit No. 17isa true and correct representation of the departmental and supervisory status atthe studio; that his office is located in the studio; that he is familiar with the lay-out of the studio, and that he has been the producer since June 1947; that thestudio building is about 35- or 40-feet high, and about 60-feet wide, and about100-feet long; that certain areas of the interior extend in height from the 1stfloor to the roof, while other areas are divided into 1st, 2nd, and 3rd-floor levels;that the diagram marked for identification as Respondent's Exhibit No. 18 is asubstantially true and accurate diagram of the 1st-floor level of the entire studiobuilding as it was when he last testified and as it appears at present, that the dia-gram marked for identification as Respondent's Exhibit No. 19 is a substantiallytrue and accurate diagram of the 2nd and 3rd-floor level areas of the studio asitexisted when he last testified and as it exists at present; that the area desig-nated as "studio office" in the document marked for identification as Respondent's.ExhibitNo. 18, is the same office referred to in prior testimony as the "front"office; that at the time he last testified there were 2 girls working at the studio,Ann Whitley and Nancy Dana, whose work was largely clerical, but who occa-sionally assisted other employees in various kinds of nonclerical production work;thatWhitley's and Dana's clerical work was directly related to the production ESQUIRE, INC.543activities, thatwith respect to the document marked for identification as Re-spondent'sExhibit No. 18, the room in which these girls performed their clericalduties is designated as the "studio office"; that the document marked for identi-fication as Respondent'sExhibit No. 20 is a photograph of the studio office, andthat it is a true and accurate representation of what it purports to show and thatthere is no substantial difference in the general appearance of the studio officeas shown in such photograph from its general appearance at the time when helast testified;that the doorway shown in the document marked for identificationasRespondent's Exhibit No. 20 leads to the witness' office; that the photographmarked for identification as Respondent'sExhibitNo.21 is another view ofthe studio office taken from the doorway to the producer'soffice, and lookingthrough to the reception room;and that such photograph is a true and accuraterepresentation of what it purports to show, and that there is no substantial dif-ference in the general appearance of the studio office depicted therein in Re-spondent'sExhibitNo. 21from its general appearance at the time he last testi-fied; that the switchboard shown in Respondent's Exhibit No. 21, for identifi-cation, has been there for many years, is the only one that the studio ever had,that the room which is visible beyond the office, and seen through the doorway,is the main entranceway reception room of the studio, and the object next to thewooden bench in the reception room is a hot water boiler or heater,and thatbehind the bench,a portion of which is visible in the reception room, there is aspace heater located in the reception room which is not visible in the picture usedfor heating the commissary;that through the doorway to the left as shown inRespondent'sExhibit No. 21,for identification,is visible stage No.1where shoot-ing istaking place, and that the location of the doorway from this office to thestudio floor is only comparatively a few feet, that he supervises the 2 productionclericalswho work in the studio office in common with all other productionemployees at the studio, that he does not supervise any office personnel in Chicago;that the 2 studio office clericals,in the course of clerical duties, have frequentcontact with the set department at the studio,might even type letters for the stagemanager or the property man, or obtain the floor work schedule from the stagemanager, make phone calls for the purpose of tracing properties,maintain a listof supply sources for the property man, have contact with the sound supervisor,have contact with personnel in the sound department in getting the logs of re-corded sound,have contact with the animation department at the studio, enterthe information respecting logs of scenes on folders, make up a separate reportof animation work, maintain the records of all animation scenes needed for pic-tures in production,supply the information to the producer in the animationdepartment,on very rare occasions type some letters for the animation depart-ment, have contact with the editorial department,keep the film control folders,record all film shot work print that comes from the laboratory, trace the scenesfor the editors which may involve work in going back and forth to the camera-men and to other departments, type negative match notes, type master script tobe used on the floor and letters when required for the editorial department, mayhave to be in the editing department an hour or two at a time in assembling filmrecords, have to type narrative script, obtain weekly schedules from the editorialsupervisor, and work with him in connection therewith, have contact with theshooting crew, supply the directors with missing scene lists, send the directorsnoticewhether scenes are to be reshot,see that the script clerks make up thepayroll requisitions for actors,tracemissing scenes in various departments inthe studio,occasionally type letters for the directors or script or cameramen ifneeded, get releases from the actors,go to and be in other parts of the studiowhere the different production departments are in operation,go to the set de-partment to contact the stage manager and to the editing department, to contactthe editing supervisor in connection with the weekly production schedule, dis-tribute production schedules all over the studio,delivermemorandums to theproduction employees all over the studio, and track the time slips all over thestudio; that the regular workday at the studio begins at 9 a. m. and ends at5:15 p. m., for all studio employees including the two girls in the studio office,that the workweek at the studio of 5 days, Monday through Friday, applies to thegirls in question; that the regular lunch period at the studio, from 12:30 to 1:15p.m., is observed by the 2 girls in the studio office as well as by the remainingstudio employees, all of the studio employees eat their lunch in the studio com-missary and the production and clericals eat their lunch with the other girls, andallof them mingle about in eating their lunch,with the exception that on alter-nate days each of the 2 studio office clericals will take her turn sitting at theswitchboard,while the other is having her lunch with the other production em-ployees; that the girl whose turn it is to sit at the switchboard usually eats her 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDlunch at the switchboard,and it is not uncommon for other girls engaged in pro-duction work,or the men engaged in productionwork,to join the girl sitting atthe switchboard while she is eating her lunch there;that when a final picture isscreened,the office clericals at the'studio join with all the other production workersin viewingit; that ithas beenthe policy at the studiofor a number of years toclose the studio down for 2 weeks at a time selectedby the Company,and duringthat period all studio employees,including the 2 girls who are production clericals,take their vacations,and that the studio office is not kept during those 2 weeks;that the studiodoes not have separate restroom facilitiesfor the 2studio officegirls but the same restroom is used alikeby the 2 officegirls and all other women whodo nonclerical productionworkat the studio;that the2 girls in the studio office,as well as the other production employees,are paid bycheck every2 weeks, andthe 2 girls are paid onthe same dayas all other employees at the studio; andthat carbon copies of 3 letters,the originals of which were ostensibly signed bySeitzinger(and bearing on his supervisory status),were not found at the timeof the original hearing,and were not introduced at the time that similar letterswere introduced in the original representation case.James Walworthwould testify,if permitted, that FrankSwig, to whom he was theassistant,was the stage manager at the studioin Glenview; that he started to workthere in September1949, and left the employ of the Companyin September 1952;thatduring the timehe was employedthe following was the departmental and organ-izational setup at the studio:In charge of the entire studio was his producer, underhim therewas the shooting crew section,and there were2 shootingcrews, with thedirector,the cameramen or assistants,and the scriptclerk, therewas also a set de-partment ofwhichSwig washeadup to December1949, and of whichthe witness washead fromSeptember1949 untilSeptember1952; thatthere was a sound departmentof whichStanfield wasthe head untilStanfield left approximatelyin January 1952 andof whichsound department Seitzingerwas headafterthat time; thatthere was alsoat the studio an art and animation department,of which Mr. PeterButzen was thehead,and that therewas an editorial department of which GeorgeWilburnwas headfor a portion of the time,and that hewas succeededby Richard Kirschnerwho was inturn succeededby Aubrey C. Moore; thatwhen he started to work in the set depart-ment as assistant to the stage manager, he wasunder thedirection and supervision ofthe stage manager andhe succeededthe stage manager inthatjob when the incum-bentleft the employ of the CompanyinDecember1949; thatwhile he was stagemanager hehad power and authorityin the use of his independent judgment effec-tively to recommend the hiring, transfer,suspension,promotion,discharge,and dis-cipline of employeessubject tohis supervision,thathis powers in that respect areevidencedby the followingillustrationswhich occurred while he worked for theCompany; that when the stagemanagerleft the Companyhe became the stagemanager andthe only employee in the setdepartmentsubject to his authority, whodevotedfull time to the set department,was George Trojan,but that otheremployeesfrom time to time assisted him in building sets whenever it was required;that Swig,while he was stage manager,had also been set designer, when the witness took chargeof the set department he attempted at first to get along with the assistant,GeorgeTrojan,and theseother employeeswhom he couldget to assist him,and after a fewmonths he came to the conclusionthat he neededanother man in the set departmentto take care of thefront side of the sets, so that he could devotehis time largely tothe back side; that he recommended to the producerthat an additional employee behired, and the producerand the general manager acquiesced;that the Companythereupon advertized and there were many replies received from applicants for thejob; that he interviewed these applicantsseparately and togetherwiththe producer,that one CamilleStoker was one of the applicants,that he likedStoker's drawingsand recommendedthat Stoker be hired, and thatupon his recommendations Stokerwas hired in the set department under his supervision; that Stoker didnot work outwell, he discussedStoker'swork with the produceron numerous occasions andafter about 4 months, when he was about ready torecommend his discharge,Stokerfound anew job; thathe andProducer Creyke againinterviewed applicants for a setdesigner's job, he interviewed 2 of them alone,and 1 was RobertZoeller, with whomCreyke wasmuch more impressedthanhimself, washired aboutJune 1950, andworked for the Company until Augustor September1950when he resigned; thatCreyke and he went over replies theyhad gotten to the original advertizement andthat theycalled some of the applicants in to examinethem withrespect to finding areplacementfor Zoeller, that he againinterviewedthem,and one wasLester Lawrencewho impressed Creyke and who hehired in September1950, and, like Stoker, thisemployee didnot work out well; thathe discussed the capabilities of this employee onmany occasions,and the advisability of discharginghim; that 1 day while he andCreykewere discussing the matter,Lawrence walkedinto the office and said that he ESQUIRE, INC.545was quitting,and when Lawrence had left the room Creyke and he remarked to eachother simultaneously,"That solves that very nicely," that Lawrence left the employof the Company about January 1951;that he again interviewed other applicantsfor a set designer,he personally interviewed Barney Montgomery,recommendedBarney Montgomery, and on the basis of that recommendation Montgomery washired and remains in the employ of the Company; that in addition to the 2 men thathe regularly had subject to his supervision,he, because of the workload,found thathe could use an extra man to work on sets, and he found a man,Albert Whaletz, whoimpressed him, whom he recommended,and who was hired upon his recommenda-tion; that in June or July 1952 he advised the producer that he was intending to re-sign, discussed with him the question of a successor for the stage manager's job, andhe thought that Montgomery might be qualified to handle the job as well as the workof set designer and accordingly recommended him for the job; that he on many oc-casions discussed with the producer the work performance of George Trojan, theproperty man, subject to his supervision,that Trojan was a loyal employee and knewthe city and where he could find props, and that he would even bring items from hisown home to be used on the set;that Trojan however was not the kind of man whocould read a script, did not have sufficient background to determine all of the propsthatmight be needed,and would need supervision as to the specific kind of itemthat he should obtain,and he would give that information and direction to him onthose occasions,that however, he on occasion recommended that Trojan's salary beincreased;that while he was stage manager he had authority in his own judgmentresponsibly to direct the employees in the set department under his supervision, toassign work to such employees,and to assign tasks to them;that his responsibilitywas to see that the sets built on the stage were put up in time for shooting scenes onthose sets;and that by way of illustration he prepared the floor schedules for themaking of pictures,he might have to make the decision as to whether certain setscould be produced for earlier shooting and would direct such employees as Trojanto get the necessary props, might on occasion direct the designer,or whoever wassubject to his jurisdiction in that capacity,to get and prepare other items so that theentire set might be prepared and ready for shooting at an earlier date than wasscheduled.Appendix CAnne Whitleyat the studio talks to Helen Miller who selects film at the labora-tory; finds out for cameramen whether scenes have been approved;makes a greatmany reports for the producer,the director,the cameraman,and others;does sometyping in the office, sometimes works on the switchboard,often prepares meals usedin a picture;at times gives advice regarding placement of properties,sometimeshelps maintain the camera log and does script work; acts as a focal point for com-munications between the studio and the laboratory;follows up in locating actors,has assisted cameramen in checking the camera and moving articles to be photo-graphed at close range; frequently takes bit parts; did office, clerical,and researchwork until transferred to the studio approximately 3 years ago;as one who keepsreports she is required to pitch in and get sets ready when necessary;ispaid on aweekly basis, works the same hours and enjoys the same benefits as other employees;acts as a receptionist when at the switchboard;does some typing and some typeof clerical work for the producer;has a desk in the same area with the switchboard;she does not help the cameraman with insert work;sometimes engages in cheatacting; works in the front office; she does no sound work;the set designer has neverseen her do any work on properties,nor set construction nor painting on sets; sherelievesDana at the switchboard;occasionally hands a script to the set designer;writes letters at the request of the prop man; she is carried on the daily time reportas performing general office work;writes in the daily time sheets at the studio;either she or Dana or both sometimes make out work schedules which are usuallyreceived in the sound department from one of the office girls; 65 percent of herwork is with production control,the rest is typing for different people, scripts, nar-rations, and keeping files;keeps the information based on the logs made out by thecrews, reports from the laboratory and logs from work print inspection report, fromthe sound department and the control folder; makes copies of information, trans-poses information from reports to logs; quite often assists at the switchboard whenDana is elsewhere engaged; often receives calls from laboratory personnel;used towork in the research and script department;has helped in making up and costumingactors, operates a ditto machine typing scripts and schedules;does the heavy typ-ing at the studio; types originals and copies of letters for signature,records infor-mation from the animation department on the production control;takes letters inlonghand and transcribes them; retypes letters placed on her desk; puts letters infinal shape and types them; takes dictation of a sort;takes care of the producer's 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDtyping, often typing letters for him; keeps the producer's files consisting of all theinformation going into each picture and copies of letters she types for him; getsmaterial from the files for the producer, takes dictation from everyone there, fromboth of the directors and types letters for the stage manager, the assistant stagemanager, the prop man; works in the front office with the producer and Dana; 65percent of her time is spent in keeping records and the balance in operating theswitchboard, typing script and helping out on the set; helps Dana put account num-bers on timesheets; acts as a receptionist; has quite a bit of correspondence; and itis intended to give more, and as much purchasing work as possible to her and Dana.Appendix DNancy Danahas worked for a number of years at the studio; she is located onthe telephone switchboard quite a bit; she has been a script clerk keeping the cam-eraman's log up until the last 3 or 4 months-the log being a record of each sceneand each take of each scene as it is shot; at present she continues to fill in as ascript clerk; follows up for the men on the floor; assists in locating properties; runsthe ditto machine; does typing; makes out reports for herself and for others who donot run a typewriter; assists with suggestions on sets; telephones to secure mem-bers for casts; formerly interviewed prospects for casts; finds out for cameramenwhether scenes have been approved; might help move inserts around; as one whokeeps reports she is required to pitch in and get sets ready when necessary; is paidon a weekly basis, works the same hours and enjoys the same benefits as other em-ployees; acts as a receptionist when at the switchboard near which she is locatedquite a bit of the time; is more responsible than others for watching this switch-board, has a working space in the area which she uses in getting out reports; shedoes not help the cameramen with inset work; sometimes engages in cheat acting;her main duty is on the switchboard where she sits at a desk but formerly had beena script girl; she comes to the studio and talks but most of the time is at the switch-board in the office; has no definite job connected with the studio; probably informsthe sound recordist when the amplifier for the public address system in the frontoffice is not working; does no sound work, property work, set design work; car-pentry work nor animation work; when she was a script girl she sounded clappersat the beginning of a take, and put something in the record; the set designer doesnot recall ever having seen her painting or doing any other work on, nor pushinga dolly on, a set; she now spends most of her time at the switchboard; when ascript girl she located actors in their homes or agencies, kept some kind of a log,touched up actors with powder and took nonspeaking parts; writes letters at the re-quest of the prop man; she is carried on the daily time report as performing generaloffice work; either she or Whitley or both, sometimes make out work schedules whichare usually received by the mixer in the sound department from one of the officegirls; she works with whomever is in the front office typing out the time reports,sometimes goes out on the floor as an actor and helps with making lunch, has beenseen painting scenery, painting sets, and putting them together a couple of timesand pushing dollies; formerly did all things pertaining to the work of a script girl;has done some slicing in the script department; telephones to locate properties anddoes some casting, helps in costuming actors; types out some letters of and forthe producer; usually places telephone calls for the producer; works in the frontoffice with the producer and Whitley; makes out time sheets; has helped out in theeditorial department; spends 75 or 80 percent of her time in the front office; actsas a receptionist; has been seen operating the mixer on a sync take before she cameto the front office; and it is intended to give more and as much purchasing workas possible to her.BAIRD-WARD PRINTING CO., INC.andNASHVILLE PRINTING PRESSMEN&ASSISTANTS'UNIONNo.37,INTERNATIONAL PRINTING PRESSMEN&ASSISTANTS' UNION OF NORTH AMERICA,AFL.Case No. 10-CA-1773.July N9,1954Decision and OrderOn April 2, 1954, Trial Examiner Loren H. Laughlin issued hisIntermediate Report in the above-entitled proceeding, finding that109 NLRB No. 96.